DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/837331 on June 2, 2022, in which Claims 1-12 and 15 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 15 are pending, of which Claims 1-12 and 15 are allowed.  

Allowable Subject Matter
Claims 1-12 and 15 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-13.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “one or more processors that execute the instructions to execute a first process for solving a malfunction in which activation of the information processing apparatus stops part way through due to the memory device being physically damaged, in accordance with an abnormality of the management information being detected in the memory device after execution of the function and the reactivation by the reactivation circuit, and execute a second process for solving the malfunction in which activation of the information processing apparatus stops part way through due to the program stored in the memory device being broken, in accordance with the abnormality of the management information not being detected in the memory device after execution of the function and the reactivation by the reactivation circuit”, in Claims 1 and 15; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-12 and 15 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Dasari et al. (U.S. Patent Application 2014/0173328), hereinafter “Dasari”.  Dasari is cited on PTO-892 filed 6/15/2022.
	Dasari: ¶ 22 teaches detecting the failure associated with the current firmware image stored in firmware memory corresponding to a component of a system may be carried out by reading contents of the firmware memory to retrieve the computer program instructions in the current firmware image; executing the instructions in the current firmware image; detecting a hang in the execution of the instructions; detecting a problem due to corrupted or unreadable instructions in the current firmware image; and determining that the system is unable to interact with the firmware component.


Although conceptually similar to the claimed invention of the instant application, Dasari does not teach detecting an abnormality after execution of the function and reactivation of the reactivation circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Naritomi (US Patent Application 2008/0229169) teaches firmware is used to check the status of the error through interrupt processing and read the original data of the program data that includes the damaged data from an external memory, such as a flash memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114